     Case 1:21-cv-00852-NONE-EPG Document 12 Filed 07/30/21 Page 1 of 4


 1   MARSHALL L. BRUBACHER, #199100
     mbrubacher@mohlaw.com
 2   MUNDELL, ODLUM & HAWS, LLP
     650 E. Hospitality Lane, Suite 470
 3   San Bernardino, California 92408
     Telephone: (909) 890-9500
 4   Facsimile: (909) 890-9580
 5   Attorneys for Defendant
     Alex Nell
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
                                      SACRAMENTO DIVISION
10

11    NETAFIM IRRIGATION, INC., a New York          )   Case No. 1:21-CV-00852-NONE-EPG
      Corporation headquartered in California,      )
12                                                  )   STIPULATION TO CONTINUE MOTION
                                                    )   FOR PRELIMINARY INJUNCTION, TO
13               Plaintiff,                         )   EXTEND TIME TO RESPOND TO
                                                    )   INITIAL COMPLAINT, AND TO
14                   v.                             )   CONTINUE THE INITIAL SCHEDULING
                                                    )   CONFERENCE; ORDER
15                                                  )
      ALEX NELL, an individual, and DOES 1-50,      )   Date: August 16, 2021
16                                                  )   Time: 8:30 a.m.
                                                    )   Judge: Unassigned
17               Defendants.                        )   Courtroom 4
                                                    )
18                                                  )
                                                    )   Complaint Filed: May 26, 2021
19                                                  )
                                                    )
20

21

22

23

24

25

26

27

28



            Stipulation to Continue Hearing on Motion for Preliminary Injx and Related Matters
     Case 1:21-cv-00852-NONE-EPG Document 12 Filed 07/30/21 Page 2 of 4


 1          IT IS HEREBY STIPULATED BY AND BETWEEN ALL PARTIES AS
 2   FOLLOWS:
 3          WHEREAS, Plaintiff and Defendant Alex Nell have been discussing a resolution of this case
 4   and, to that end, Plaintiff has requested that Defendant Nell confirm certain things in writing related
 5   to Plaintiff’s confidential information, and Plaintiff is drafting such a confirmation for Defendant
 6   Alex Nell’s consideration;
 7          WHEREAS, if the parties are able to agree to the terms of the confirmation, Plaintiff will
 8   withdraw its motion for a preliminary injunction (the “Motion”) and dismiss this case without
 9   prejudice thereby saving the parties’ and the Court’s time and resources associated with working up
10   and resolving the motion and the claims in this case;
11          WHEREAS, the parties need 14 days in order for Plaintiff to draft the confirmation, to
12   attempt to resolve any issues related to it, and, assuming agreement as to the terms of it, to file a
13   stipulation for withdrawal of Plaintiff’s Motion and dismissal of the case;
14          WHEREAS, Defendant’s answer is currently due on August 11, 2021, the Court is
15   scheduled to hear the Motion on August 16, 2021, and an Initial Scheduling Conference is
16   scheduled to occur on August 26, 2021 at 10:30 a.m. in Courtroom 10; and
17          WHEREAS, the parties wish to exhaust their efforts to settle this matter in an effort to avoid
18   potentially unnecessary litigation costs;
             NOW THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to this
19

20   Court’s approval, as follows:

21          1.      to continue the hearing on the Motion by two weeks from August 16, 2021 to August

22   30, 2021 or whatever date and time thereafter is convenient for the Court;
23
            2.      to continue the deadlines for the filing of the opposition to and reply in support of the
24
     Motion so as to operate off of the continued hearing date (i.e., 14 calendar days and 7 calendar days
25
     prior to the continued hearing date, respectively);
26
            3.      to continue the deadline for Defendant Nell to respond to the complaint from August
27

28   11, 2021 to August 18, 2021; and
     Case 1:21-cv-00852-NONE-EPG Document 12 Filed 07/30/21 Page 3 of 4


 1          4.      to continue the Initial Scheduling Conference from August 26, 2021 at 10:30 a.m. in
 2
     Courtroom 10 to September 16, 2021 at 10:30 a.m. in Courtroom 10 or whatever date, time, and
 3
     place is convenent for the Court.
 4
     Dated: July 28, 2021                 MARSHALL L. BRUBACHER
 5                                            MUNDELL, ODLUM & HAWS, LLP
 6
                                                  By: /s/ Marshall L. Brubacher
 7                                                       Marshall L. Brubacher
                                                         Attorneys for Defendant Alex Nell
 8
     Dated: July 28, 2021                 G. HENRY WELLES
 9                                              BEST BEST & KRIEGER LLP
10
                                                  By: __________________________
11                                                      G. Henry Welles
                                                        Attorneys for Plaintiff
12                                                      Netafim Irrigation, Inc.
13                                             ATTESTATION
14
            I hereby attest that concurrence in the filing of this document has been obtained for every
15   Signatory.

16
                                                          /s/ Marshall L. Brubacher
17                                                        Marshall L. Brubacher (SBN 199100)
18

19

20

21

22

23

24

25

26

27

28
     Case 1:21-cv-00852-NONE-EPG Document 12 Filed 07/30/21 Page 4 of 4


 1                                                         ORDER
 2           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED:

 3           1. The hearing1 on Plaintiff’s motion for preliminary injunction (ECF No. 4) is continued

 4                from August 16, 2021, to August 30, 2021, with the opposition and reply deadlines to be

 5                calculated accordingly pursuant to Local Rule 230;

 6
             2. The deadline for Defendant Nell to respond to the complaint is continued to August 18,
                  2021; and
 7
             3. The Initial Scheduling Conference is continued from August 26, 2021, to September 16,
 8
                  2021 and 10:30 AM in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean.
 9
                  To participate telephonically, each party is directed to use the following dial-in number
10
                  and passcode: 1-888-251-2909; passcode 1024453. The parties shall also file a joint
11
                  scheduling report (see ECF No. 3) at least one full week prior to the conference. The
12
                  parties shall email a copy of the joint scheduling report, in Word format, to
13
                  epgorders@caed.uscourts.gov for the Judge’s review.
14

15
     IT IS SO ORDERED.
16

17       Dated:      July 30, 2021                                      /s/
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27
     1
      The parties are reminded that, pursuant to District Judge Dale A. Drozd’s Standing Order re Judicial Emergency (ECF
28   No. 3-2), no hearing will be calendared for this matter unless Judge Drozd orders otherwise. Instead, the hearing date
     serves only to set the opposition and reply deadlines pursuant to Local Rule 230.
